DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 13-15, 17, 19, 30-33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig (US 2016/0348318 A1).
Regarding claims 1-3 and 13, Koenig teaches a paperboard structure (Fig. 2) comprising: a paperboard substrate 204 having a first major side 244 and a second major side 216; a barrier coating layer 252 (a hydrophobic pigmented coating layer) on the first major side of the paperboard substrate; a top coat 264 on the first major side of the paperboard substrate, wherein the barrier coating layer is positioned between the paperboard substrate and the top coat.  Koenig teaches the barrier coating comprises a binder and a pigment (0104) and teaches using top coat compositions (0071-0073) do not contain any of the compositions that are taught to be binders (0070), so the examiner takes the position that Koenig teaches an amount of binder in the top coat (none) is less than and amount of binder in the barrier coating layer (some).  Koenig teaches the claimed structure does not cause blocking (0089), but Koenig does  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01.  As structure recited in Koenig is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 10, Koenig teaches the barrier coating layer has a coat weight ranging from about 2 lb/3000ft2 to about 20 lb/3000ft2 (0009).
Regarding claims 14-15, Koenig teaches the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which overlaps with the claimed ranges.
Regarding claim 17, Koenig teaches the binder comprises at least one of styrene-acrylate (0070), styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate (0070), polyvinyl acrylic, and polyester dispersion.
Regarding claim 19, Koenig teaches the pigment comprises at least one of a clay pigment (0069), a CaCO3 pigment, a plastic pigment, a titanium dioxide pigment, and a talc pigment.
Regarding claim 30, Koenig teaches one or more basecoat layers 244 (called surface sizing layer) positioned between the paperboard substrate 201 and the barrier coating layer 252 (Fig. 2).
Regarding claim 31, Koenig teaches the surface sizing layer may container binders (0096) and pigments (0096) so the examiner takes the position that the basecoat layers may contain one or more barrier coating layers.
Regarding claim 32, Koenig teaches one or more layers of printable coatings on the second major side (last sentence of 0103).
Regarding claim 33, Koenig teaches the paperboard structure has a 30-minute-water-Cobb rating of at most about 30 g/m2 (Table 1, bottom row).
Regarding claim 36, Koenig teaches the claimed structure is moisture resistant (0084), but Koenig does not teach the specific claimed property of a water vapor transmission rate.  Koenig anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01.  As structure recited in Koenig is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 13-15, 17, 19-20, 23-25, 27, 29-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm (US 2018/0142418 A1) in view of Koenig’318 (US 2016/0348318 A1) in view of Koenig’920 (US 2019/0177920 A1).
Regarding claims 1-3, 13, and 23-25, Sundholm teaches paperboard structure comprising: a paperboard substrate 1 (0079; Fig. 2A) having a first major side (the top side as illustrated) and a second major side (the bottom side as illustrated); a barrier coating layer 2 on the first major side of the paperboard substrate, a top coat 3 on the first major side of the paperboard substrate, and wherein the barrier coating layer is positioned between the paperboard substrate and the top coat; and a barrier coating layer 2 applied to the second major side of the paperboard substrate, the heat-sealable barrier coating layer defines the second major surface of the paperboard structure.  Sundholm teaches the barrier coating layers 2 are pre-coating layers (0079) containing a binder and a pigment (0011), but does not teach the claimed ratio or that the layer is a heat seal layer, and Sundholm teaches the top coat is a barrier layer, but does not teach the claimed composition.  As Sundholm does not teach binder-to-pigment ratios in the top coat or barrier layer, so Sundholm also does not teach the first binder-to-pigment ratio is greater than the second binder-to-pigment ratio or teach a blocking rate.
Regarding the top coat, Koenig’318 teaches an analogous coated paper substrate using the layers of a pre-coat (called a surface size layer by Koenig), a barrier layer (called the hydrophobic coating layer by Koenig), and an outer layer.  Koenig’318 teaches using a barrier layer (which is applied as the top coat) having a binder and a pigment; the pigment is 20-90% of the composition by weight (0017 and 0100), which means the binder to pigment ratio of 
Regarding the pre-coat, Koenig’920 teaches a formulation for a sizing composition (0005), which is the terminology Koenig’318 uses for a pre-coat layer as described in the teachings of Koenig’318 in the above paragraph, and Koenig teaches using a pre-coating layer using a binder and a pigment (0006-0007) with a first weight ratio of 10:1 to 1:10 (0010).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Sundholm to use the pre-coat layer taught by Koenig’920 with the motivation of decreasing dewatering of the coating as taught by Koenig’920 (0004), as it constitutes a simple substation to a known alternative barrier layer composition to produce a predictable result.
Regarding the first and second binder to pigment ratios, Sundholm modified to use the pre-coat layers of Koenig’920 having a first ratio on the range of 10:1 to 1:10 and the barrier layer of Koenig’318 having a second ratio on the range of 4:1 to 1:9.  One of ordinary skill in the art would expect any values within the taught ranges to function.  The examiner notes that any selection of the first ratio between the taught 10:1 and 4:1 would result in a first ratio greater than the second ratio regardless of which taught second ratio was used, so modified Sundholm teaches the first binder-to-pigment ratio is greater than the second binder-to-pigment ratio.
Regarding the blocking rate, the modified Sundholm anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in 
Regarding claim 10, Sundholm is modified to use pre-coating of Koenig’920 which is applied to teach the barrier coating and heat-sealable barrier coating, and Koenig’920 does not specify any basis weight for applying the heat-sealable barrier coating layer.  Sundholm teaches applying the pre-coat with a basis weight between has a coat weight ranging from 2 lb/3000ft2 to 20 lb/3000ft2 (all samples use a coat weight of 6-8; Tables 1 and 2).
Regarding claims 14-15, Sundholm is modified to use pre-coating of Koenig’920, and the pre-coating is applied as teaching the heat sealable barrier layer. Koenig’920 teaches the barrier coating layer comprises binder and pigment (0031-0033) and a ratio of the binder to the pigment is at least about 3:1, by weight (0036).
Regarding claim 17, Sundholm is modified to use pre-coating of Koenig’920, which is applied to teach the barrier coating.  Koenig’920 teaches the each coating binder comprises at least one of styrene-acrylate (0039), styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate (0039), polyvinyl acrylic, and polyester dispersion.
Regarding claim 19, Sundholm is modified to use pre-coating of Koenig’920 which is applied to teach the barrier coating and heat-sealable barrier coating. Koenig’920 teaches each barrier coating pigment comprises at least one of a clay pigment (0048), a CaCO3 pigment (0048), a plastic pigment (0048), a titanium dioxide pigment (0048), and a talc (0048) pigment.
Regarding claim 20, Sundholm is modified to use the barrier layer of Koenig’318 which is applied to teach the top coat.  Koenig’318 teaches the top coat has a coat weight ranging from 1 lb/3000ft2 to 10 lb/3000ft2 (0099).
Regarding claim 27, Sundholm is modified to use the barrier layer of Koenig’318 which is applied to teach the top coat, and Koenig’318 teaches the top coat binder comprises at least one of styrene-acrylate (0070), styrene-butadiene rubber, polyvinyl acetate, polyvinyl acrylic (0070), ethylene acrylic acid, and polyester dispersion.
Regarding claim 29, Sundholm is modified to use the barrier layer of Koenig’318 which is applied to teach the top coat, and Koenig’318 teaches the top coat pigment comprises at least one of clay pigment (0100) and calcium carbonate pigment.
Regarding claim 30-31, Sundholm does not teach one or more basecoat layers positioned between the paperboard substrate 1 and the barrier coating layer 2.  Sundholm teaches layer 2 is a pre-coating layer.  Koenig’318 teaches an analogous coated paperboard and teaches the precoat layer, called by Koenig’318 as a surface size layer, may be applied as multiple layers (0060).  It would have been obvious to one of ordinary skill in the art to further modify Sundholm by applying the pre-coat layer as multiple layers as taught by Koenig with the motivation of design preference as it constitutes a simple substitution to a known alternative application to produce a predictable result.  Sundholm modified to have a pre-coat applied in multiple layers would have an outermost pre-coat layer as a barrier coating layer, and one or more pre-coat layers under it that are basecoat layers between the paperboard substrate and the barrier coating layer.  As the basecoat layers are the same composition, they would count as basecoat layers.
Regarding claim 32, Sundholm teaches one or more layers of printable coatings on the second major side (0053-0054).
Regarding claims 33 and 36, modified Sundholm teaches the claimed structure, but does not teach the specific claimed properties.  Modified Sundholm renders these claims obvious as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01.  As the structure of modified Sundholm is substantially identical to the claimed paperboard structure, the claimed properties are presumed to be inherent.

Response to Arguments
The examiner agree in a telephonic interview that Koenig (US 2016/0348318 A1) does not teach an amount of binder in the top coat is less than the amount of binder in the in the barrier coating layer.  However this agreement was made in error based on an overly narrow interpretation claim 1.  Claim 23, which recites that the top coat comprises a binder is how the examiner (incorrectly) understood the amended scope during the telephonic interview.  Upon consideration of the amendment after filing, the examiner has realized that claim 1 does not positively claim a binder in the top coat, and therefore a structure having no binder in a top coat would anticipate this limitation (zero binder is less than some binder).  Accordingly, Koenig’318 (US 2016/0348318 A1) is applied as anticipating several claims, as Koenig’318 teaches forming a top coat layer without using binder.  The examiner does agree that Koenig 
Applicant’s arguments, see Remarks, filed 06/22/2021, with respect to the rejection(s) of claim 23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sundholm (US 2018/0142418 A1) in view of Koenig’318 (US 2016/0348318 A1) in view of Koenig’920 (US 2019/0177920 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734